PER CURIAM.
We affirm in open court the order of the District Court for the Southern District of New York, which, on July 3,1962, denied the application of the plaintiffs to enjoin the du Pont Company from proceeding with the distribution of twenty-three million shares of General Motors common stock to the holders of du Pont common stock which is scheduled to be made on July 9, 1962. We agree with Judge Palmieri that in any event the plaintiffs have an adequate remedy at law and that the plaintiffs have “failed to show that a denial of the motion for temporary injunction will cause the preferred shareholders irreparable injury whereas defendants have shown that a *881preliminary injunction would cause considerable injury to its common stockholders and other third parties.”
We suggest that this case should proceed to trial early this fall in the district court.